Title: To George Washington from Jonathan Boucher, 22 May 1772
From: Boucher, Jonathan
To: Washington, George



Dear Sir
22d May, 1772.

I send Joe over on purpose to let you know that The Govr & Mrs Eden will not wait on you this Trip: Some unforeseen occasions call them again to Annaps sooner than They expected; they therefore desir’d Me to beg your Excusing Them at this Time. They still talk, if it be practicable, that they will visit you before Mrs Eden leaves the Country; but, of This shou’d I chance to get notice, as I probably shall, I shall find occasion hereafter to inform you. The Govr dines with yr Neighbr Mr Digges tomorrow, & sleeps at Mr Rozer’s, where I am again to meet Him. Shou’d You be quite at Leisure, & your Whale Boat be arriv’d, perhaps You may be tempted to try her. ’Squire Calvert alone accompanies Him. Mentioning this Gentleman’s Name, reminds Me of a request He made to Me, that I wou’d engage of You for Him & myself, thirty or forty Weathers, for Muttons, in the next Fall, if You shou’d then have so many to spare. I beg you to attend to This, & to give us the Preference to any other Chap: we will hereafter contrive about getting them over, if we can but have Them. I forgot too, in my Lr by Peale, to tell You from Mr S. Galloway, that He had sent You two Cases of excellent Claret (I have tasted it, & it really is good) to Mr Ignatius Digges’s I think each Case contains 6 Doz:, & I believe at 45 ⅌r doz: I guess you will have it carted down to Piscata.; & fetch it thence by Water: & if I can be made assisting to You, surely You will not hesitate abt commandg Me.
With this vile Pen & ink, even were I not exceedingly hurried, I have some doubts whether you will be able to read what I attempt to scrawl: I will not therefore add a word more but that I am most truly Yrs &c.

J. Boucher

